DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 9/24/2021 have been fully considered but they are not persuasive.  
The applicant argues that Cui does not teach substrate rooted nanowires because it also teaches non rooted wires in column 11.  The examiner acknowledges this argument and has re worded the rejection to encompass an obviousness argument as well, as one of ordinary skill in the art would recognize that disclosing several embodiments allows one of ordinary skill in the art to use those disclosed.  The test for obviousness is not whether the claimed invention is expressly suggested in any one or all of the references, but rather whether the claimed subject matter would have been obvious to those of ordinary skill in the art in light of the combined teachings of those references.  In re Keller, 642 F.2d 413, 425 (CCPA 1981).  One of ordinary skill can use his or her ordinary skill, creativity, and common sense to make the necessary adjustments and further modifications to result in a properly functioning device.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (“a court can take into account the See id. At 417.
	
The applicant argues that the structure of the web would be too large to be created by the process of Simon et al.  However, according to the instant specification:
[0091] In certain embodiments, a web is a conductive substrate that is used as a current collection in corresponding electrodes. Substrate materials may include copper and / or copper dendrite coated metal oxides, stainless steel, titanium, aluminum, nickel (also used as a diffusion barrier), chromium, tungsten, metal nitrides, metal carbides, carbon, carbon fiber, graphite, graphene, carbon mesh, conductive polymers, or combinations of above including multi-layer structures. It will be understood by one having ordinary skills in the art that selection of the materials also depends on electrochemical potentials of the materials. The substrate material may be formed as a foil, films, mesh, laminate, wires, tubes, particles, multi-layer structure, or any other suitable configurations. For example, the substrate may be a stainless steel foil having thickness of between about 1 micrometer and 50 micrometers. In other embodiments, the substrate is a copper foil with thickness of between about 5 micrometers and 30 micrometers

	Therefore, the web is not imparted any particular definition or meaning by the independent claims or the instant specification that teaches over that of Simon et al.  In order to make the argument that Simon et al. does not teach a web as intended would require more structural limitations’ in the claims to distinguish the intended substrate.  The size of the web is not claimed until dependent claims 23 and 33.  Although the claims are interpreted in light of the specification, limitations from the specification (in particular the size and specifics of the unwound substrate) are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In addition, the method by which a product is obtained does not limit the patentability of the product.  See MPEP 2113.
Cui2 uses foils, which are known to be unwound at some point, at least from storage.  Further, whether or not they are wound or unwound does not have a bearing on their structure and thus the 
Therefore, these rejections are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 21-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Cui et al. (US 8801810 B1; hereafter Cui).
	As to claims 21, 31 and 41 Cui teaches a web, or conductive mesh (col 6 lines 34-50, Fig. 4 402), having nanowires rooted to the substrate on both sides (col 5 lines 20-45, col 9 lines 18-35, col. 10 lines 4-12), where the nanowires are crystalline silicon or silicide in col 9 lines 18-35, col 4 lines 1-20.  Though Cui teaches other embodiments depending on the method of deposition, it does not negate that Cui teaches rooted nanowires in col 11 lines 1-21.  Therefore, it would have been obvious to use particular embodiments in Cui depending on their end use.
	As to claims 22, 32, the web or mesh is composed of the materials claimed in col. 11 lines 33-48.
	As to claims 23-24, 33-34 the dimensions of the web are as claimed in col 10 lines 4-12.  It is noted that dimensional arguments would be more persuasive if these limitations were placed in independent claims.
	As to claims 25-29, 35-39 the second material comprises a lithium material or polymer binder in col. 7-8 et seq., col 10 lines 30-50.
	As to claims 30, 40 a web is patch coated to match the length of individual electrodes, and thus must be cut as in col 10 lines 4-12.


21-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simon et al. (US 2009/0316335 A1) in view of Cui et al. (US 7816031, hereafter Cui 2).
	As to claims 21, 31 and 41, Simon et al. teaches synthesizing nanowires on both sides of a substrate (abstract, para 0027, 0043), where the nanowires are substrate rooted and the substrate is composed of holes which may be considered a mesh or web made from a metal foil (para 0004-0007, 0045-0047).  Simon et al. does not teach Si nanowires in its electrode.  Cui 2 teaches Si nanowires substrate rooted to a substrate surface to act as an electrode in the abstract, col. 4 lines 38-55, col. 5 lines 30-40 as Si or silicide also provides the energy capacity needed in col. 5 lines 6-21.  Therefore, it would have been obvious at the time of filing to modify the double sided electrode of Simon to include Si or silicide nanowires as Cui 2 teaches the art recognized suitability and utility of such.
	As to claims 22-24, 32-34, the web or mesh is composed of the materials and of the dimensions claimed in Simon paras 0037-0046 and depending on the end use of the product for length or width.  It is noted that dimensional arguments would be more persuasive if these limitations were placed in independent claims.
	As to claims 25-29, 35-39 Cui 2 teaches that it is known in the art to use a polymer binder or conductive Li material in the background section.
	As to claims 30, 40, the electrode must obviously be cut to size before use or coating.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cui et al. (US 2011/0111304 A1) teaches substrate rooted silicide nanowires on both sides of a substrate in Figure 1a.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715